Case: 21-51220     Document: 00516368888         Page: 1     Date Filed: 06/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 23, 2022
                                  No. 21-51220                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nazario Pizarro-Espinoza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-338-3


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Nazario Pizarro-Espinoza has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Pizarro-Espinoza has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51220     Document: 00516368888          Page: 2   Date Filed: 06/23/2022




                                   No. 21-51220


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2